

PROXY AGREEMENT
This Shareholders’ Voting Rights Proxy Agreement (the “Agreement”) is entered
into as of December 28, 2005 among the following parties:


Party A:
Haie Hi-tech Engineering (Hong Kong) Company Limited
 
Registered Address:
FLAT/RM B 20/F Public Bank Centre, 120 Des Voeux Road Central, HK, China
 
Director: WU Qinghuan
Party B:
The undersigned two shareholders of Shanghai Hai Lu Kun Lun Hi-tech Engineering
Co., Ltd., a corporation incorporated under the laws of China (“Company”).



RECITALS
 
A
Party A, a limited company incorporated under law of Hong Kong, has the
expertise in the business of Engineering and Investment.
   
B.
As of the date of the Agreement Party B are the 2 enrolled shareholders of
Company and each legally holds the equity interest in Company set forth Party
B’s name below. The total shares held by Party B collectively represent 100% of
total outstanding shares of Company.



C.
Party B desires to grant to the Board of Directors of Party A a proxy to vote
all of Party B’s shares in Company for the maximum period of time permitted by
law in consideration of the issuance to Party B of shares and for other good and
valuable consideration.



NOW THEREFORE, the parties agree as follows:


1.
Party B hereby agrees to irrevocably grant and entrust Party A, for the maximum
period permitted by law, with all of Party B’s voting rights as a shareholder of
Company. Party A shall exercise such rights in accordance with and within the
limitations of the laws of the PRC and the Articles of Association of Company.
   
2.
Party A may from time to time establish and amend rules to govern how Party A
shall exercise the powers granted to it by Party B herein, including, but not
limited to, the number or percentage of directors of Party A which shall be
required to authorize or take any action and to sign documents evidencing the
taking of such action, and Party A shall only take action in accordance with
such rules



1

--------------------------------------------------------------------------------


3.
All Parties to this Agreement hereby acknowledge that, regardless of any change
in the equity interests of Company, Party B shall appoint the person designated
by Party A with the voting rights held by Party B. Party B shall not transfer
its equity interests of Company to any individual or company (other than Party A
or the individuals or entities designated by Party A). Party B acknowledges that
it will continue to perform this Agreement even if one or more than one of them
no longer hold the equity interests of Company.



4.
This Agreement has been duly executed by the Parties, and, in the case of a
Party which is not a natural person, has been duly authorized by all necessary
corporate or other action by such Party and executed and delivered by such
Party’s duly authorized representatives, as of the date first set forth above
and shall be effective on the date of execution.
   
5.
Party B represents and warrants to Party A that Party B owns all of the shares
of Company set forth below its name on the signature page below, free and clear
of all liens and encumbrances, and Party B has not granted to anyone, other than
Party A, a power of attorney or proxy over any of such shares or in Party B’s
rights as a shareholder of Company. Party B further represents and warrants that
the execution and delivery of this Agreement by Party B will not violate any
law, regulations, judicial or administrative order, arbitration award,
agreement, contract or covenant applicable to Party B.



6.
This Agreement may not be terminated without the unanimous consent of both
Parties, except that Party A may, by giving thirty (30) days prior written
notice to Party B hereto, terminate this Agreement



7.
Any amendment and/or rescission shall be agreed by the Parties in writing.



8.
The execution, validity, construction and performance of this Agreement shall be
governed by the laws of PRC.



9.
This Agreement has been executed in three (3) duplicate originals in English,
each Party has received one (1) duplicate original, and all originals shall be
equally valid.



2

--------------------------------------------------------------------------------


10.
Both Parties agree that in case of disputes arising from this Agreement, both
Parties shall settle their dispute through mediation, not in a lawsuit brought
in Court. If the Parties cannot reach a settlement 45 days after the mediation,
the dispute shall be referred to and determined by arbitration in the China
International Economic and Trade Arbitration Commission (“CIETAC”) Shanghai
Branch upon the initiation of either Party in accordance with the prevailing
arbitration rules of CIETAC. The written decision of the arbitrator shall be
binding and conclusive on the Parties hereto and enforceable in any court of
competent jurisdiction.

 
[SIGNATURE PAGE FOLLOWS]

3

--------------------------------------------------------------------------------



[SIGNATURE PAGE]


IN WITNESS WHEREOF each party hereto has caused this Proxy Agreement to be duly
executed by itself or a duly authorized representative on its behalf as of the
date first written above.


PARTY A:
Haie Hi-tech Engineering (Hong Kong) Company Limited
 
Legal/Authorized Representative: /s/ WU Qinghuan             
 
Name: WU Qinghuan
 
Title: Director
   
PARTY B:
   
/s/ WU Qinghuan             
 
By: WU Qinghuan
 
PRC ID Card No.: 320112194610111693
 
Shares of Shanghai Hai Lv Kun Lu Hi-tech Engineering Co., Ltd. owned by WU
Qinghuan: 60%
     
/s/ ZHOU Jialing                
 
By: ZHOU Jialing
 
PRC ID Card No.: 320112195409111645
 
Shares of Shanghai Hai Lv Kun Lu Hi-tech Engineering Co., Ltd. owned by ZHOU
Jialing: 40%



4

--------------------------------------------------------------------------------

